Appeal by defendant from an order of the County Court, Kings County, dated May 4, 1960, denying, without a hearing, his coram nobis application to vacate a judgment of said court rendered June 15, 1959, convicting him, on his plea of guilty, of attempted grand larceny in the second degree, and sentencing him to serve an indeterminate term of imprisonment, not to exceed three years, in the New York City Penitentiary (Correction Law, § 203). Order affirmed. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.